Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dan Gatlin appeals the district court’s order granting him a sentence reduction under 18 U.S.C. § 3582(e)(2) (2012).* We have reviewed the record and find no reversible error. Accordingly, we deny Gat-lin’s motion to appoint counsel and affirm for the reasons stated by the district court. See United States v. Gatlin, No. 4:10-cr-00203-TLW-1 (D.S.C. Sept. 22, 2015; Oct. 8, 2015). We grant in part and deny in part Gatlin’s motion to seal his informal brief on appeal by sealing pages 4, 5, and 9-11 of the brief but not sealing the remaining pages. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Gatlin challenges the extent of the reduction.